F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 8 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GEORGE GREGORY JACKSON,

                Plaintiff - Appellant,

    v.                                                   No. 01-3151
                                                 (D.C. Nos. 96-CV-2055-GTV,
    ANALYST INTERNATIONAL                    96-CV-2056-GTV, 96-CV-2057-GTV,
    CORPORATION; ANDERSEN                    97-CV-2274-GTV, 97-CV-2457-GTV)
    CONSULTING; YELLOW                                   (D. Kansas)
    TECHNOLOGY SERVICES, INC.;
    YELLOW LOGISTICS; YELLOW
    FREIGHT SYSTEM, INC.;
    YELLOW CORPORATION,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant George Gregory Jackson appeals from the district court’s order

denying his motion for relief from judgment brought pursuant to Fed. R. Civ. P.

60(b). We review the denial of a 60(b) motion for abuse of discretion.        Plotner v.

AT&T Corp. , 224 F.3d 1161, 1174 (10th Cir. 2000). “We will reverse the district

court’s determination only if we find a complete absence of a reasonable basis

and are certain that the district court’s decision is wrong.”    Id. (quotation

omitted).

       Having carefully reviewed the briefs, the record, and the applicable law,

we conclude that Mr. Jackson has failed to demonstrate that the district court

abused its discretion in denying his 60(b) motion. Accordingly, the judgment of

the United States District Court for the District of Kansas is AFFIRMED.


                                                          Entered for the Court



                                                          Mary Beck Briscoe
                                                          Circuit Judge




                                              -2-